 

 


Exhibit 10.3
[Bank of America Letterhead]








May 4, 2009




Utility Services Affiliates (Perth Amboy) Inc.
1500 Ronson Road
Iselin, New Jersey 08830


Attention:  Mr. Bruce O’Connor, Vice President and Treasurer


 
Re:
Uncommitted Line of Credit

 
Extension of Maturity Date



Dear Mr. O’Connor:


Reference is made to the Master Promissory Note, dated July 18, 2008 (the
“Note”) in the original maximum principal amount of Three Million and 00/100
Dollars ($3,000,000), executed by Utility Services Affiliates (Perth Amboy)
Inc., a New Jersey corporation (the "Borrower") and delivered to Bank of
America, N.A. (the “Bank”), and the Uncommitted Line of Credit Letter Agreement,
dated May 1, 2008, between the Borrower and Bank (the “Letter Agreement”). The
obligations to the Bank are guaranteed by Middlesex Water Company under
Continuing and Unconditional Guaranty, dated July 22, 2008 (the
“Guaranty”).  The Note, Letter Agreement, Guaranty, and any and all other
documents, instruments, and agreements executed in connection therewith are
referred to herein as the “Loan Documents”. Capitalized terms used herein shall
have the meaning ascribed to them in the Loan Documents.


The Borrower has requested that the Note, the Letter Agreement, and all
documents, instruments, agreements and amendments that evidence, govern or
secure the Note (together with the Note, and the "Loan Documents") be modified
for the purpose of extending the Maturity Date (as such term is defined in the
Note) and the Bank has agreed to such extension.


The Bank agrees that the Maturity Date as set forth in the Loan Documents shall
be extended from May 30, 2009 to May 30, 2010.


Upon (a) the execution and delivery of this Letter Agreement by the Borrower and
(b) receipt by the Bank of any unpaid payments under the Loan Documents, if any,
through but not including the date of the execution and delivery of this letter
and the extension set forth in this letter shall be effective and enforceable
against the Borrower. Nothing herein contained or implied shall be construed as
a waiver of any other provision of the Loan Documents or any other document
executed in connection with the Loan Documents or a waiver of any presently
existing or future default in the non-payment of principal and/or interest or
any other amounts due under the Loan Documents.


The Borrower hereby warrants and represents that the representations and
warranties contained in the Loan Documents continue to be true and correct and
that no event of default, and no event which with the giving of notice or lapse
of time or both would become an event of default, has occurred or is

 
 

--------------------------------------------------------------------------------

 

continuing under the Loan Documents.  The Borrower acknowledges that as of the
date hereof there are no offsets, defenses, claims, counterclaims, charges or
deductions of any nature against amounts due and owing under the Note or against
the Bank or any of its officers, directors or employers.


The Borrower and the Guarantor hereby ratify and confirm in all respects and
without condition all of the terms and provisions of the Loan Documents, as
modified herein, as applicable, and each agrees that said terms and provisions,
except to the extent expressly modified herein, continue in full force and
effect.


This letter shall be binding upon the Borrower and each endorser and guarantor
of the Loan Documents and their respective successors, heirs and assigns and
shall inure to the benefit of the Bank and its successors and assigns. This
Agreement shall take effect as a sealed instrument and shall be governed by the
laws of the State of New Jersey.


In no event shall this letter agreement constitute or be construed as a waiver
or release of the obligations of any maker, guarantor, endorser or other person
liable for the Borrower’s obligations under the Note, and the obligations of
such parties shall remain in full force and effect.


If this letter extending the Maturity Date is acceptable, please acknowledge
below and return the acknowledged copy to me.


If you have any questions, please contact me.



 
Sincerely,
       
Bank of America, N.A.
             
By:
/s/Lori A. Moylan                    
   
Lori A. Moylan
   
Senior Vice President





This letter is agreed to by:


WITNESS:
   
UTILITY SERVICES AFFILIATES (PERTH AMBOY) INC.
 
/s/Ronald Williams
 
 
By: /s/ A. Bruce O’Connor                             
     NAME:  A. Bruce O’Connor
     TITLE:   Vice President & Treasurer
 



GUARANTOR:


MIDDLESEX WATER COMPANY




By: /s/A. Bruce O’Connor           
       Vice President & CFO
 
 
 
-2-
 
 